Name: 84/10/EEC: Council Decision of 10 January 1984 concerning certain protective measures against classical swine fever as regards fresh pigmeat
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  health
 Date Published: 1984-01-14

 Avis juridique important|31984D001084/10/EEC: Council Decision of 10 January 1984 concerning certain protective measures against classical swine fever as regards fresh pigmeat Official Journal L 011 , 14/01/1984 P. 0033 - 0034 Spanish special edition: Chapter 03 Volume 29 P. 0229 Portuguese special edition Chapter 03 Volume 29 P. 0229 *****COUNCIL DECISION of 10 January 1984 concerning certain protective measures against classical swine fever as regards fresh pigmeat (84/10/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 83/646/EEC (2), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas there has been an outbreak of classical swine fever in certain parts of the Community territory; whereas, despite the measures applied, the disease is persisting and spreading in some of those areas; Whereas in the Federal Republic of Germany classical swine fever is widespread in certain zones; Whereas, as a result, trade in fresh pigmeat originating in some of those areas constitutes a risk of spreading the disease; whereas some Member States have adopted protective measures in this respect; Whereas all other Member States should therefore adopt protective measures and apply them for an appropriate period; Whereas, in the absence of any concurring opinion from the Standing Veterinary Committee, the Commission was unable to adopt the measures it had envisaged on this matter under the procedure provided for in Article 8 of Directive 72/461/EEC, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall prohibit the introduction into their territory of fresh pigmeat obtained from pigs coming from the zones of the Member States defined in the Annex. 2. The measures provided for in paragraph 1 shall be lifted for fresh pigmeat obtained from pigs coming from one of the regions mentioned in the Annex and slaughtered not less than 30 days after the end of the last outbreak of classical swine fever in the region concerned. Article 2 The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (3) and accompanying pigmeat dispatched from the Member State specified in the Annex must bear the following entry: 'Meat conforming to Decision 84/10/EEC'. Article 3 The Commission will follow developments in the situation and will, if necessary, take appropriate measures. Article 4 The Member States shall amend the measures they apply to trade so that they comply with this Decision as from 12 January 1984. They shall immediately inform the Commission thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 10 January 1984. For the Council The President M. ROCARD (1) OJ No L 302, 31. 12. 1972, p. 24. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No 121, 29. 7. 1964, p. 2012/64. ANNEX 1.2 // THE FEDERAL REPUBLIC OF GERMANY: // The 'Regierungsbezirk' of Muenster and in the 'Regierungsbezirk' of Weser-Ems, the 'Kreis' of Emsland.